     Case 2:16-cv-02899-JAD-CWH Document 67
                                         66 Filed 08/07/20
                                                  08/06/20 Page 1 of 2




 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
 4   Fax: (702)586-3023
     E-Mail: mbalaban@balaban-law.com
 5
     Attorney for Plaintiff
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11                                                    )       CASE NO. 2:16-cv-02899-JAD-CWH
     KEN KACHUR,
                                                      )
12                                                    )       STIPULATION AND ORDER CONTINUING
                                                      )       THE DATE THAT PLAINTIFF MUST FILE
13                   Plaintiff,                       )       THEIR RESPONSE TO DEFENDANTS’
                                                      )       MOTION FOR SUMMARY JUDGMENT
14           vs.                                      )
                                                      )       [LR 7-1; LR IA 6-2]
15                                                    )
     NAV-LVH, LLC dba WESTGATE LAS                    )       (First Request)
16   VEGAS RESORT & CASINO, a Nevada                  )
     Limited Liability Company,                       )
17                                                    )
                                                      )                   ECF No. 66
18                   Defendant.                       )
                                                      )
19                                                    )
                                                      )
20                                                    )
                                                      )
21
22           IT IS HEREBY STIPULATED AND AGREED by and between the parties' respective
23   counsels of record pursuant to LR 7-1 and LR IA 6-2 that Plaintiff’s response to Defendants’
24   motion for summary judgment filed on July 24, 2020, for which the response is currently due on
25   August 14, 2020, will be continued until August 28, 2020.
26           Said continuance is being stipulated to, to give Plaintiff an adequate opportunity to respond
27   to said motion given other matters Plaintiff's counsel is involved in, including two opening
28



                                                          1
     Case 2:16-cv-02899-JAD-CWH Document 67
                                         66 Filed 08/07/20
                                                  08/06/20 Page 2 of 2




 1   appellate briefs in other cases which are currently due on August 24, 2020.
 2          No previous continuances or extensions have been requested or granted as to the filing of
 3   Plaintiff's response to Defendant’s motion for summary judgment but Defendant received a two
 4   week extension to file its motion for summary judgment.
 5
 6
       LAW OFFICES OF MICHAEL P.                  GREENSPOON MARDER LLP
 7     BALABAN
 8
       /s/ Michael P. Balaban                      /s/ Phillip A. Silvestri
 9     Michael P. Balaban, Esq.                   Phillip A. Silvestri, Esq.
       10726 Del Rudini St.                       3993 Howard Hughes Parkway,
10     Las Vegas, NV 89141                        Ste. 400
       Attorney for Plaintiff                     Las Vegas, NV 89169
11
                                                  Attorney for Defendant
12     Dated: August 6, 2020
                                                  Dated: August 6, 2020
13
14                                                IT IS SO ORDERED:
15
16
                                                  ________________________________
17                                                UNITED STATES DISTRICT JUDGE
18                                                UNITED
                                                  8-7-2020STATES MAGISTRATE JUDGE
                                                  Dated: August   , 2020
19
20
21
22
23
24
25
26
27
28



                                                      2
